IN THE COURT OF CRIMINAL APPEALS
                           OF TEXAS
                                         NO. AP-77,100



                   Ex parte JEFFREY CHARLES FENDLEY, Appellant



                       ON APPEAL FROM DENIAL OF BAIL
                  CAUSE NO. R20-509 IN THE 6TH DISTRICT COURT
                                LAMAR COUNTY

                 Per curiam.

                                          OPINION

       This is an appeal from an order denying bail under Article 1, § 11a, of the Texas

Constitution.1 On September 20, 2020, Appellant was arrested for committing a felony

offense while he was released on bail for a prior felony for which he had been indicted.



       1
           Article 1, §11a, provides in part:

       Any person . . . (2) accused of a felony less than capital in this State, committed
while on bail for a prior felony for which he has been indicted, . . .after a hearing, and
upon evidence substantially showing the guilt of the accused of the offense . . .
committed while on bail in (2) above, . . . may be denied bail pending trial, by a district
judge in this State, if said order denying bail pending trial is issued within seven calendar
days subsequent to the time of incarceration of the accused.
                                                                Fendley - 2

On September 25, 2020, after a hearing, the trial court granted the State’s motion to deny

bail pursuant to Article 1, Section 11a of the Texas Constitution. Appellant was

incarcerated on September 28, 2020. Appellant has appealed the trial court’s decision.

See Tex.R.App.P. 31.1.

       Article I, Section 11a mandates that “if the accused is not accorded a trial upon the

accusation and indictment used under (2) above, . . . within sixty (60) days from the time

of his incarceration upon the accusation, the order denying bail shall be automatically set

aside, unless a continuance is obtained upon the motion or request of the accused. . . .”

In this case, the sixty day period has expired. Nothing indicates any continuance has

been obtained, therefore we assume the order denying bail has been automatically set

aside as the Constitution requires. Thus, the issue before us is now moot and we dismiss

the appeal. See Criner v. State, 878 S.W.2d 162 (Tex.Crim.App. 1994); Holloway v.

State, 781 S.W.2d 605 (Tex.Crim.App. 1989).




Filed December 16, 2020
Do not publish